Exhibit 10.1

 

 

 

 

ASSET PURCHASE AGREEMENT

by and between

MERIT MEDICAL SYSTEMS, INC.

and CRYOLIFE, INC.

 

February 3, 2016

 

 

7897718_2.docx

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

1 

Definitions

 

1  2 

Basic Transactions

 

7 

 

(a)  Transactions

 

7 

 

(b) Assumption/Exclusion of Liabilities

 

7 

 

(c) Consideration Provided by Buyer for the Acquired Assets

8 

 

(d) Allocation of Purchase Price

 

8 

 

(e) The Closing

 

8 

 

(f) Deliveries at the Closing

 

8  3 

Representations and Warranties of Seller

9 

 

(a) Organization of Seller

 

9 

 

(b) Authorization of Transaction

 

9 

 

(c) Non-contravention

 

9 

 

(d) Title to Assets; Sufficiency of Assets

 

9 

 

(e) No Adverse Change

 

10 

 

(f) Legal Compliance

 

10 

 

(g) Intellectual Property

 

10 

 

(h) Environmental, Health, and Safety Matters

12 

 

(i) Contracts

 

12 

 

(j) Litigation

 

12 

 

(k) Product Warranty

 

13 

 

(l) Product Liability

 

13 

 

(m) Customers and Suppliers

 

13 

 

(n) [Intentionally omitted]

 

14 

 

(o) Financial Statements

 

14 

 

(p) Taxes

 

14 

 

(q) Bankruptcy

 

14 

 

(r) FDA and Regulatory Matters

 

15 

 

(s) Broker Fees

 

15  4 

Representations and Warranties of Buyer

15 

 

(a) Organization of Buyer

 

15 

 

(b) Authorization of Transaction

 

15 

 

(c) Non-contravention

 

15 

 

(d) Brokers’ Fees

 

15 

 

(e) Sophisticated Buyer

 

15  5 

[Intentionally Omitted]

 

16 



-1-

--------------------------------------------------------------------------------

 

 

6 

[Intentionally Omitted]

 

16  7 

Post-Closing Covenants

 

16 

 

(a) General

 

16 

 

(b) Reimbursement Obligation

 

16 

 

(c) Non-Competition

 

16 

 

(d) Transfer of Assets

 

17 

 

(e) Tax Periods

 

19 

 

(f) Supply

 

19 

 

(g) Records

 

19  8 

Remedies for Breaches of this Agreement

19 

 

(a) Survival of Representations and Warranties

19 

 

(b) Indemnification Provisions for Benefit of Buyer and Seller

20 

 

(c) Matters Involving Third Parties

 

21 

 

(d) Characterization of Payments

 

22 

 

(e) Limitations

 

22 

 

(f) Escrow Agreement

 

23 

 

(g) Exclusive

 

23  9 

[Intentionally Omitted]

 

23  10 

Miscellaneous

 

24 

 

(a) Press Releases and Public Announcements

24 

 

(b) No Third-Party Beneficiaries

 

24 

 

(c) Entire Agreement

 

24 

 

(d) Succession and Assignment

 

24 

 

(e) Counterparts

 

24 

 

(f) Headings

 

24 

 

(g) Notices

 

24 

 

(h) Governing Law; Jurisdiction

 

26 

 

(i) Amendments and Waivers

 

26 

 

(j) Severability

 

26 

 

(k) Expenses

 

26 

 

(l) Construction

 

26 

 

(m) Incorporation of Exhibits and Schedules

26 

 

(n) Specific Performance

 

27 

 

(o) Waiver of Trial By Jury

 

27 

 

(p) Transfer Taxes

 

27 

 





-2-

--------------------------------------------------------------------------------

 

 



 

Exhibit ADescription of the Device

Exhibit BEscrow Agreement

Exhibit CBill of Sale

Exhibit DAssignment and Assumption of Acquired Contracts

Exhibit EIntellectual Property Transfer Documents

Exhibit FTransition Supply Agreement

 

Schedule AAcquired Assets

Schedule BExcluded Assets

Schedule CAssumed Liabilities

 

-3-

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
February 3, 2016, by and between MERIT MEDICAL SYSTEMS, INC., a Utah corporation
(“Buyer”), and CRYOLIFE,  INC., a Florida corporation (“Seller”).  Buyer and
Seller are referred to collectively herein as the “Parties” and individually as
a “Party.”

RECITALS

A.Seller owns the intellectual property and other assets related to the “Device”
as defined below.

B.Seller desires to sell to Buyer Seller’s right, title and interest in the
assets used by Seller exclusively in Seller’s Device business (the “Business”)
and certain other assets of Seller identified in this Agreement, which assets
are collectively defined below as the Acquired Assets, and Buyer desires to
purchase from Seller all the Acquired Assets in exchange for the consideration
set forth herein, all upon the terms and subject to the conditions of this
Agreement.

C.Seller and Buyer are willing to make certain representations, warranties,
covenants and agreements in connection with such sale and purchase.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

1.Definitions.  For purposes of this Agreement, the following terms have the
meanings set forth below:

“Acquired Assets” means all of the assets of Seller used by Seller exclusively
in the Business and certain other assets of Seller identified in Schedule A  to
this Agreement, including each of the following: (a) all Acquired Intellectual
Property; (b)  the Manufacturing Equipment (including Inventory); (c) all of
Seller’s plans, drawings and specifications, and all of Seller’s books, records
and files, in each case, (i) to the extent related to the Device,  (ii) which
Seller either owns or possesses the right to assign to Buyer and (iii) which is
used by Seller to operate the Business prior to the Closing Date; (d) Seller’s
vendor and supplier lists to the extent related to the Device or the manufacture
of the Device; (e) all goodwill of Seller in the Acquired Intellectual Property
and the Device to the extent related to the Business; (f) the Acquired
Contracts; and (g) all Seller’s enhancements, improvements, developments,
extensions, modifications and subsequent versions of any of the foregoing
through the Closing; provided, however, that the term “Acquired Assets” shall
not include any of the Excluded Assets.





 

--------------------------------------------------------------------------------

 

 

“Acquired Contracts” means the contracts, leases, licenses and other agreements
or arrangements of Seller which are listed on Section 3(i) of the Disclosure
Letter.

“Acquired Intellectual Property” means all of Seller’s right, title and interest
in the following Intellectual Property:

(a)all inventions (whether patentable or unpatentable, whether or not reduced to
practice, and whether or not the subject of any patent applications) and any
additions and improvements thereto, in each case if such invention, addition or
improvement (i) is owned by Seller or Seller possesses the right to assign such
invention, addition or improvement to Buyer and (ii) is an Acquired Asset, is
used by Seller exclusively in the Business or is held by Seller exclusively for
use in the Business;

(b)all patents, patent rights, patent disclosures, utility models, certificates
of invention, statutory invention registrations, and applications for any of the
foregoing, together with any reissuances, continuations, continuations in part,
revisions, extensions, divisions, renewals, or reexaminations of any of the
foregoing, in each case which are listed on Section 3(g)(iii) of the Disclosure
Letter (each a “Patent”);

(c)all trademarks, service marks, trade dress, logos, trade names and any
applications, registrations, and renewals in connection therewith), in each case
which are listed on Section 3(g)(iii) of the Disclosure Letter and all goodwill
associated therewith (each a “Trademark”);

(d)all works of authorship which Seller either owns or has the right to assign
to Buyer  in whatever form or medium, any copyrights therein (whether registered
or unregistered), and any applications, registrations, and renewals relating
thereto, in each case which are listed on Section 3(g)(iii) of the Disclosure
Letter (each a “Copyright”);

(e)all trade secrets (including but not limited to ideas, research and
development, know-how, formulas, tutorials, training materials, processes,
protocol, compositions, manufacturing and production processes and techniques,
procedures, devices, technical data, designs, drawings, specifications and
supplier lists) if such trade secret (i) is owned by Seller or Seller possesses
the right to assign such trade secret to Buyer and (ii) is an Acquired Asset, is
used by Seller exclusively in the Business or is held by Seller exclusively for
use in the Business;

(f)all other proprietary rights in information and technology if such
proprietary right (i) is owned by Seller or Seller possesses the right to assign
such proprietary right to Buyer and (ii) is an Acquired Asset, is used by Seller
exclusively in the Business or is held by Seller exclusively for use in the
Business;

(g)except with respect to rights of Seller under this Agreement or as a result
of the Transactions, all of Seller’s legal and equitable remedies for past,
present, and future infringements, misappropriations, misuses, dilutions, and
other violations by third persons of any of the foregoing Acquired Intellectual
Property; and





-2-

--------------------------------------------------------------------------------

 

 

(h)except with respect to rights of Seller under this Agreement or as a result
of the Transactions, all of Seller’s rights, title, and interests in and to any
of the foregoing Acquired Intellectual Property provided by any treaty, statute,
convention, common law, regulation, or any other Law

“Acquisition Proposal” shall mean any proposal or offer made by any Person other
than the Buyer or any Affiliate thereof to acquire, license, commercialize,
distribute, market, manufacture, lease or transfer all or any part of, the
Device or any of the Acquired Assets (or any of Seller’s interest in the Device
or any of the Acquired Assets), but excluding proposals and offers, in each case
to the extent occurring in the Ordinary Course of Business and excluding
proposals and offers contemplating the acquisition of control of Seller.

“Adverse Consequences” means all damages, dues, penalties, fines, costs,
reasonable amounts paid in settlement, obligations, taxes, Encumbrances, losses
or fees, together with all reasonable expenses and fees, including court costs
and attorneys’ fees and expenses, including those arising out of any actions,
suits, proceedings, hearings, official inquiries, investigations, charges,
complaints, claims, demands, injunctions, judgments, orders, decrees or rulings,
in each case if and to the extent arising out of, resulting from or caused by a
breach by a Party of a representation, warranty or covenant of this Agreement
giving rise to indemnification pursuant to Section 8 of this Agreement.

“Affiliate” has the meaning set forth in Rule 12b-2 of Regulation 12B
promulgated under the Securities Exchange Act.

“Assignment of Contracts” has the meaning set forth in Section 5(a)(ix)(C)
below.

“Assumed Liabilities” has the meaning set forth in Section 2(b)(i) below.

“Bill of Sale” has the meaning set forth in Section 5(a)(ix)(B) below.

“Buyer Indemnitees” has the meaning set forth in Section 8(b)(i) below.

“Closing” has the meaning set forth in Section 2(e) below.

“Closing Date” has the meaning set forth in Section 2(e) below.

“Commercially Reasonable Efforts” the efforts required to be taken by a Party
for such Party’s efforts to be considered commercially reasonable when evaluated
in light of the applicable circumstances.

“Device” means the HeRO® Graft and related products, as described in greater
detail on Exhibit A attached hereto.

“Device Confidential Information” has the meaning set forth in Section 7(c)
below.

“Disclosure Letter” has the meaning set forth in Section 3 below.





-3-

--------------------------------------------------------------------------------

 

 

“Encumbrance” shall mean any mortgage, pledge, assessment, security interest,
deed of trust, lease, lien, adverse claim, levy, charge or other encumbrance of
any kind, or any conditional sale or title retention agreement or other
agreement to give any of the foregoing in the future, excluding in each case
Permitted Liens.

“Escrow Agent” has the meaning set forth in Section 2(c)(i) below.

“Escrow Agreement” has the meaning set forth in Section 2(c)(i) below.

“Escrow Amount” has the meaning set forth in Section 2(c)(i) below.

“Escrow Funds” has the meaning set forth in Section 2(c)(ii) below.

“Excluded Assets” has the meaning set forth in Section 2(a) below.

“Excluded Liabilities” has the meaning set forth in Section 2(b)(ii) below.

“FDA” shall mean the United States Food and Drug Administration and any
successor entity.

“FDCA” shall mean the Food, Drug, and Cosmetic Act, as amended, including the
rules and regulations promulgated thereunder, and the FDA’s published policies
and guidelines related thereto.

“Financial Statements” has the meaning set forth in Section 3(o) below.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, consistently applied.

“Governmental Authority” means any government, state, commonwealth or any
subdivision thereof, whether domestic, foreign or multinational, or any agency,
authority, bureau, commission, department or similar body or instrumentality
thereof, or any governmental court or tribunal.

“Governmental Order” shall mean any consents, approvals, authorizations,
qualifications order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

“Indemnified Party” has the meaning set forth in Section 8(c) below.

“Indemnifying Party” has the meaning set forth in Section 8(c) below.

“Intellectual Property” means (a) inventions (whether patentable or
unpatentable, whether or not reduced to practice, and whether or not the subject
of any patent applications) and any additions and improvements thereto;
(b) patents, patent disclosures, utility models, certificates of invention,
statutory invention registrations, and applications for any of the foregoing,
together with any reissuances, continuations, continuations in part, revisions,
extensions, divisions, renewals, or reexaminations of any of the foregoing,
(c) trademarks, service marks, trade dress, logos, trade



-4-

--------------------------------------------------------------------------------

 

 

names, Internet domain names and URLs, and corporate names, together with any
translations, adaptations, derivations, and combinations thereof, and any
applications, registrations, and renewals in connection therewith; (d) works of
authorship (including tutorials, programs, brochures, posters and
documentations) in whatever form or medium, any copyrights therein (whether
registered or unregistered), and any applications, registrations, and renewals
relating thereto; (e) trade secrets and confidential information, including
ideas, research and development, know-how, formulas, processes, protocol,
compositions, manufacturing and production processes and techniques,
sterilization processes and validation information, procedures, devices,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals;
and (f) mask works.

“Intellectual Property Rights” means all rights in and to Intellectual Property.

“Inventory” means all inventory of the Device, including raw materials held by
or on behalf of Seller for manufacturing the Device.

“Laws” means all federal, state, municipal, foreign, and international laws,
rules, regulations, codes, statutes, constitutions, ordinances, directives,
treaties, proclamations, conventions, and orders, and all judicial,
quasi-judicial and administrative and other official interpretations of any of
the foregoing.

“Liability” means any liability, obligation, debt, demand, claim, expense or
commitment (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due).

“Manufacturing Equipment” means all equipment, machinery, tools and dies that
are used by Seller exclusively in the Business,  including those assets as
described in Schedule A, but excluding the items set forth on Schedule B
attached hereto.

 “Material Adverse Effect” means an effect or effects which, individually or in
the aggregate, (i) with respect to Seller, materially affects the Seller’s
ability to consummate the Transactions, or could reasonably have a material
adverse economic effect on the Acquired Assets or Device, or (ii) with respect
to Buyer, an effect or effects which, individually or in the aggregate,
materially adversely affects Buyer’s ability to consummate the Transactions.

“Most Recent Balance Sheet” has the meaning set forth in Section 3(o) below.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity, frequency and
price).

“Permitted Lien” means Encumbrances (i) for Taxes that are not delinquent, (ii)
for Taxes being contested in good faith by appropriate proceedings, (iii) that
are statutory or common law Encumbrances to secure landlords, lessors or renters
under leases or rental agreements for amounts not yet due or payable, and (iv)
in connection with Seller’s secured credit facility as disclosed in



-5-

--------------------------------------------------------------------------------

 

 

Seller’s Form 8-K filed with the Securities and Exchange Commission on January
25, 2016, which in the case of (iv) will be released on the Closing Date.

“Person” means an individual, a partnership, a limited liability company,
limited partnership, a limited liability partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a Governmental Authority.

“Post-Closing Liabilities” has the meaning set forth in Section 2(b)(i) below.

“Purchase Price” has the meaning set forth in Section 2(c) below.

“Restricted Period” has the meaning set forth in Section 7(d)(ii) below.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Seller Indemnitees” has the meaning set forth in Section 8(b)(ii) below.

“Seller’s Knowledge” is applicable to certain of those warranties and
representations set forth in Section 3 of this Agreement or other provisions
elsewhere in this Agreement, which are subject to the qualification “to Seller’s
knowledge” or “to the knowledge of Seller,” or otherwise limited to matters
“known” to Seller.  Seller will be deemed to have “knowledge” of a matter
relating to Seller, the Device or the Acquired Assets if an executive officer
(as defined in Rule 16a-1(f) promulgated under the Securities Exchange Act of
1934, as amended) of Seller had knowledge of such matter or would have acquired
such actual knowledge had he or she inquired at or prior to that time as to such
subject matter to (i) those of Seller’s employees that would be expected to have
knowledge of such subject matter in the course of performing their duties for
Seller and (ii) with respect to Section 3(g)((iii)(D) only, Kevin King, Seller’s
outside patent legal counsel based on the information of which he is aware as a
result of serving as Seller’s outside patent legal counsel with respect to the
Acquired Intellectual Property and the information in the Seller’s files and
records maintained by him.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
environmental, customs duties, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, estimated or other tax, including any
interest, penalty or addition thereto, whether disputed or not.

“Tax Returns” means any return (including any information return), report,
statement, declaration, schedule, notice, notification, form, certificate or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

“Third Party Claim” has the meaning set forth in Section 8(c)(i) below.





-6-

--------------------------------------------------------------------------------

 

 

“Transaction Documents” means this Agreement and the documents attached hereto
as an exhibit or required to be executed and delivered pursuant to this
Agreement.

“Transactions” means the transactions provided for or contemplated by this
Agreement and the other Transaction Documents.

“Transition Supply Agreement” means the Transition Supply Agreement to be
entered into on the Closing Date by and between the Seller and the Buyer, as set
forth in Exhibit F to this Agreement.

2.Basic Transactions. 

(a)Transactions.  On and subject to the terms and conditions of this Agreement,
at the Closing, Buyer agrees to purchase from Seller, and Seller agrees to sell,
transfer, convey, assign and deliver to Buyer, all of Seller’s right, title and
interest in, all of the Acquired Assets at the Closing, for the consideration
specified below in this Section 2.  Title to the Acquired Assets owned by
Seller, shall pass to Buyer at the Closing, and risk of loss shall pass to Buyer
upon the Closing.  The Parties intend for all of the Acquired Assets owned by
Seller or an Affiliate of Seller to be transferred to Buyer, and Seller agrees
to cause all of the Acquired Assets to be sold, transferred, conveyed, assigned
and delivered to Buyer in accordance with the terms of this Agreement.  The
parties acknowledge and agree that the Acquired Assets do not include the
assets, rights, or property that is not an Acquired Asset, including, for
clarity, the assets identified on Schedule B attached hereto (the “Excluded
Assets”).

(b)Assumption/Exclusion of Liabilities. 

(i)Assumed Liabilities.  Subject to the conditions specified in this Agreement,
on the Closing Date, Buyer shall assume and shall pay, defend, discharge and
perform as and when due only the liabilities identified in Schedule C, including
those liabilities and obligations under the Acquired Contracts first arising or
accruing after the Closing Date, but, in the case of each Acquired Contract,
only to the extent that Seller’s rights and benefits under such Acquired
Contract are validly assigned to Buyer pursuant to this Agreement (collectively,
such assumed liabilities and obligations pursuant to this Section 2(b)(i) are
referred to herein as the “Assumed Liabilities”).  Buyer shall also be solely
responsible for, and shall pay, defend, discharge and perform, all obligations
and liabilities resulting from or arising out of the ownership or use of the
Acquired Assets, or the operation of the Business, in each case solely at or
after the Closing collectively, the (“Post-Closing Liabilities”).    As between
Seller and Buyer, Buyer assumes sole liability for all Assumed Liabilities and
all Post-Closing Liabilities.

(ii)Excluded Liabilities.  Other than the Assumed Liabilities and the
obligations of Buyer under this Agreement or in connection with the
Transactions, Buyer will not assume or be liable for, and will have no
responsibility for any Liabilities of Seller of any kind or nature (all such
Liabilities other than the Assumed Liabilities collectively, the “Excluded
Liabilities”).  As between Seller and Buyer, Seller retains sole liability for
all Excluded Liabilities. 





-7-

--------------------------------------------------------------------------------

 

 

(c)Consideration Provided by Buyer for the Acquired Assets.  Subject to the
terms and conditions of this Agreement, including the provisions of Section 2(d)
below, as total consideration for the Acquired Assets, Buyer shall pay Seller an
aggregate of Eighteen Million Five Hundred Thousand Dollars ($18,500,000) (the
“Purchase Price”), as follows:

(i)Buyer shall deliver to Seller at the Closing, by wire transfer in accordance
with Seller’s wiring instructions, Eighteen Million Five Hundred Thousand
Dollars ($18,500,000) less $740,000 (such amount, the “Escrow Amount”) held
pursuant to the “Escrow Agreement” substantially in the form of Exhibit B
attached hereto, among Buyer, Seller and Zions First National Bank, as escrow
agent (“Escrow Agent”); and

(ii)Buyer shall deliver to the Escrow Agent the Escrow Amount.  The Escrow
Amount plus all earnings thereon (the “Escrow Funds”) will be available to
satisfy indemnification obligations of Seller as set forth in Section 8.

(d)Allocation of Purchase Price.  The Purchase Price (and all Assumed
Liabilities and other capitalized costs treated for income Tax purposes as paid
for the Acquired Assets) shall be allocated among the Acquired Assets in a
reasonable manner in accordance with Section 1060 of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder, based on the relative fair
market values of the Acquired Assets. Buyer shall complete and deliver a
schedule setting forth the proposed allocation of the Purchase Price among the
Acquired Assets to Seller on or before March 31, 2016.  Unless Seller notifies
Buyer of any objection to the Buyer-prepared allocation schedule within 30 days
after Seller’s receipt of such allocation schedule, such schedule shall be
deemed to be mutually agreed upon by the Parties. In the event that Seller
timely and reasonably disagrees with the proposed allocation schedule, the
Parties will work and negotiate in good faith to resolve any disputes and
finalize such allocation schedule as soon as possible thereafter.  If Buyer and
Seller fail to agree on a resolution of Seller’s objections to the allocation
schedule within 30 days after Seller notifies Buyer of Seller’s objections, any
disputed elements of the allocation schedule shall be promptly referred to the
accounting firm of KPMG, LLP for final resolution, with each party bearing 50%
of the fees and other costs associated with resolution of the disagreement by
the accounting firm. Buyer and Seller will file all of their tax returns
consistent with the foregoing allocation schedule as agreed upon or otherwise
finally determined by the accounting firm and will not take any position
inconsistent with such allocation on any tax return or in any tax audit or
tax-related proceeding, unless otherwise required by a Governmental Authority.
 If a Party receives a request from a Governmental Authority to alter the
allocation schedule, such Party will notify the other Party of such request.

(e)The Closing.  The closing of the Transactions (the “Closing”) shall take
place at the offices of Buyer, effective as of 11:59:59 p.m. Eastern Time on the
date of this Agreement (the “Closing Date”).

(f)Deliveries at the Closing.  At the Closing, (i) Seller will deliver to Buyer
the various certificates, instruments, and documents referred to in Section 5(a)
below; (ii) Buyer will deliver to Seller the various certificates, instruments,
and documents referred to in Section 5(b) below; and (iii) Buyer will deliver to
Seller the consideration specified in Section 2(c)(i) above. 





-8-

--------------------------------------------------------------------------------

 

 

3.Representations and Warranties of Seller.  Except as otherwise set forth in
the disclosure letter delivered by Seller to Buyer on the date hereof (the
“Disclosure Letter”), corresponding to the relevant Sections below, Seller
represents and warrants to Buyer as follows:

(a)Organization of Seller.  Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of Florida.  Seller has full power
and authority to carry on the business in which it is engaged, and to own and
use the properties owned and used by it.

(b)Authorization of Transaction.  Seller has full corporate power and authority
to execute and deliver this Agreement and the Transaction Documents to which it
is a party and to perform its obligations hereunder and thereunder.  The
execution, delivery and performance of this Agreement and the Transaction
Documents by Seller and the consummation of the Transactions have been duly and
validly authorized by all necessary action on the part of Seller and no other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement or any of the Transaction Documents or to consummate any of the
Transactions.  This Agreement and the other Transaction Documents to which
Seller is a party, assuming the due authorization, execution and delivery hereof
and thereof by Buyer hereto and thereto, constitute the valid and legally
binding obligations of Seller, as applicable, enforceable against Seller in
accordance with their terms and conditions, except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting or
relating to the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(c)Non-contravention.  Neither the execution and delivery of this Agreement nor
any of the other Transaction Documents to which Seller is a party, nor the
consummation of the Transactions, will (i) result in a violation by Seller of
any Law or other restriction of any Governmental Authority to which Seller is
subject or any provision of the certificate of incorporation or bylaws (or any
other governance document) of Seller or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which it is bound or to which any
of the Acquired Assets is subject (or result in the imposition of any
Encumbrance upon any of the Acquired Assets), or (iii) require Seller to obtain
or make any waiver, consent, action, approval or authorization of, or
registration, declaration, notice or filing with, any Governmental Authority or
private non-governmental third-party.  Section 3(c) of the Disclosure Letter
sets forth each consent required from a third party, in each case, which would
reasonably be expected to have a Material Adverse Effect (including any
Governmental Authority) in order for Seller to consummate the Transactions
(including to sell and assign the Acquired Assets to Buyer free and clear of any
Encumbrance) or where such consent is required by the terms of an Assumed
Contract or other Acquired Assets.

(d)Title to Assets; Sufficiency of Assets.  Schedule A contains an accurate and
complete listing of all of the Acquired Assets.  All of the tangible Acquired
Assets are in material compliance with all requirements of all governing laws
and regulations, and in good working order and repair, except for ordinary wear
and tear.  Seller owns, and has good and valid title to, all of the



-9-

--------------------------------------------------------------------------------

 

 

Acquired Assets, free and clear of any Encumbrance or other restriction on
transfer, other than the Assumed Liabilities.  At the Closing, Seller will
convey to Buyer good and valid title to all of the tangible Acquired Assets,
free and clear of any Encumbrance or other restriction on transfer.  The
Acquired Assets include Seller’s assets necessary for Buyer to operate the
Business in substantially the same manner immediately following the Closing as
Seller has been operating the Business in the Ordinary Course of
Business.  Other than certain infrastructure and office equipment described in
Schedule B,  Seller does not use assets owned by another Person in the operation
of the Business.   For purposes of clarity, this Section 3(d) is not a
representation or warranty with respect to non-infringement of the Acquired
Intellectual Property, which is addressed exclusively in Section 3(g).

(e)No Adverse Change.  Except as set forth on Section 3(e) of the Disclosure
Letter, since December 31, 2015, there has not been any Material Adverse Effect
with respect to Seller.  Without limiting the generality of the foregoing, since
that date, other than in the Ordinary Course of Business and other than with
respect to Permitted Liens, except as set forth on Section 3(e) of the
Disclosure Letter:

(i)Seller has not sold, leased, transferred, or assigned any of the Acquired
Assets;

(ii)Seller has not granted any license or sublicense or any Intellectual
Property Rights under or with respect to any Acquired Intellectual Property;

(iii)Seller has not committed to any of the foregoing set forth in subparagraphs
(e)(i) and (e)(ii); and

(iv)Seller has not experienced any damage, destruction, or loss (whether or not
covered by insurance) to any tangible Acquired Assets.

(f)Legal Compliance.  The Seller conducts the Business in compliance in all
material respects with all applicable Laws and Governmental Orders.  Seller has
in effect all approvals, clearances, authorizations, certificates, filings,
franchises, licenses, notices, permits, clearances, exemptions and registrations
of, with or from all Governmental Authorities  that are required for Seller’s
operation of the Business (collectively, “Permits”).  Section 3(f) of the
Disclosure Letter contains a complete listing of all Permits required for the
conduct of Seller’s Business as currently conducted.  No violation, loss or
expiration of any of such Permits is pending or, to Seller’s Knowledge,
threatened other than expiration in accordance with the terms thereof.  No
notice, citation, summons or order has been issued to Seller, no complaint has
been filed with Seller, no penalty has been assessed against Seller and no
investigation or review is pending or, to Seller’s Knowledge, threatened, by any
Governmental Authority, in each case with respect to any alleged failure by
Seller to have any such Permit.

(g)Intellectual Property. 

(i)Seller owns all Acquired Intellectual Property. 





-10-

--------------------------------------------------------------------------------

 

 

(ii)To Seller’s Knowledge, the Device, as it is intended to be manufactured and
sold, does not infringe upon, misappropriate, or violate any Intellectual
Property Rights of any third Person; and none of the officers or directors (or
employees with responsibility for Intellectual Property matters) of Seller has
ever received, or has knowledge of, any charge, complaint, claim, allegation,
demand, or notice, in each case with respect to Intellectual Property rights in
the Device, whether directed to Seller or an Affiliate of Seller or any
subcontractor, sublicensee, subdistributor, or retailer, alleging any such
infringement, misappropriation, or  violation of any third-party Person’s
Intellectual Property.  To Seller’s Knowledge, no Person is infringing upon,
misappropriating or violating any Acquired Intellectual Property. 

(iii)Section 3(g)(iii) of the Disclosure Letter identifies each Patent,
Copyright registration, and Trademark registration that has been issued to
Seller or any Subsidiary of Seller included in the Acquired Intellectual
Property and identifies each pending application for a Patent, Copyright
registration and Trademark registration  that Seller or Subsidiary has made with
respect to any of the Acquired Intellectual Property. Section 3(g)(iii) of the
Disclosure Letter also includes any actions that must be taken within 90 days of
the Closing Date to maintain the registrations and applications identified in
Section 3(g)(iii) of the Disclosure Letter.  With respect to each item of
Intellectual Property required to be identified in Section 3(g)(iii) of the
Disclosure Letter:

(A) Seller solely owns the item, free and clear of any Encumbrance or license
(provided that this subsection (A) does not constitute a representation or
warranty regarding infringement upon, misappropriation of, or violation of any
Intellectual Property Rights of any third Person), except for such licenses,
agreements, and other permissions that Seller has granted to any Person with
respect to such item and that also are identified in Section 3(g)(iii) of the
Disclosure Letter;

(B) the item is not subject to any binding outstanding injunction, judgment,
order, decree, or other ruling of any Governmental Authority of competent
jurisdiction; 

(C) to Seller’s Knowledge, the item if a Patent, registered Trademark or
registered Copyright remains valid, enforceable, and subsisting; and

(D) To Seller’s Knowledge, Seller’s executive officers have not evaluated any
prior art with respect to such item, which is reasonably likely to render such
item invalid or unenforceable.

(iv)Section 3(g)(iv) of the Disclosure Letter identifies each item of Acquired
Intellectual Property that Seller uses pursuant to license, sublicense,
agreement, or permission (other than generally, commercially available or
off-the-shelf software with a purchase or license price of less than $5,000).

(v)All of the employees of Seller and all independent contractors and
consultants of Seller, in each case, who participated in the conception,
creation, reduction to practice, or other development of any Acquired
Intellectual Property, have entered into invention



-11-

--------------------------------------------------------------------------------

 

 

assignment and confidentiality agreements under which such contractors and
consultants have assigned to Seller all of their right, title and interest in
and to the Acquired Intellectual Property and have agreed not to use or
disclose, other than for the benefit of Seller or its successors or assigns, any
confidential information of Seller that is included in the Acquired Intellectual
Property.  To Seller’s Knowledge, no such employee, independent contractor or
consultant has breached any of the provisions of any such agreement.

(vi)The docket report set forth in Section 3(g)(iii) of the Disclosure Letter is
accurate.

(h)Environmental, Health, and Safety Matters.  Seller and its predecessors and
Affiliates have complied in all material respects with all applicable
environmental, health, and safety Laws the failure of which to comply with would
have a Material Adverse Effect with respect to Seller or which would be
reasonably expected to create any Encumbrance on the Acquired Assets.  Without
limiting the generality of the foregoing, Seller and its predecessors and
Affiliates have obtained and complied with all permits, certificates, licenses,
filings, approvals and other authorizations of any Governmental Authority that
are required pursuant to any applicable environmental, health, and safety Laws
for Seller’s independent manufacture, packaging, validation, production and sale
of the Device.

(i)Contracts. 

(i)Section 3(i) of the Disclosure Letter lists the contracts and other
agreements related to the Acquired Assets to which Seller is a party and which
are being assigned to Buyer as part of the Transactions, other than purchase
orders entered into in the Ordinary Course of Business (the “Acquired
Contracts”).

(ii)Seller has delivered to Buyer a correct and complete copy of each written
agreement listed in Section 3(i) of the Disclosure Letter (as amended to date),
except as redacted to reflect pricing and other information for Seller’s
products that are not Acquired Assets.  Except as described in Section 3(i) of
the Disclosure Letter, with respect to each such agreement: (A) the agreement is
legal, valid, binding, enforceable, and in full force and effect; (B) the
agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms (other than the assignment of Seller’s
rights and obligations to the Buyer) following the consummation of the
Transactions; and (C) none of Seller nor, to Seller’s Knowledge, the other party
or parties to the agreement are in breach or default, no event has occurred
which with notice or lapse of time would constitute a breach or default, or
permit termination, modification, or acceleration, under the agreement and
Seller does not have the present expectation or intention of not fully
performing all its respective obligations under each such agreement prior to
Closing.  Where consent is required to the assignment of such contract to Buyer,
Seller has obtained such consent in writing and will deliver a copy of such
consent to Buyer prior to Closing as further provided in Section 5(a)(iv)
herein. 

(j)Litigation.  Except as set forth in Section 3(j) of the Disclosure Letter,
there is no litigation or governmental proceeding or investigation pending or,
to Seller’s Knowledge,



-12-

--------------------------------------------------------------------------------

 

 

threatened against or affecting the Device or any of the Acquired Assets, nor to
Seller’s Knowledge has there occurred any event or does there exist any
condition on the basis of which any such litigation, proceeding or investigation
might properly be instituted against Seller or any Affiliate of Seller, related
to the Device or any of the Acquired Assets.  Neither Seller nor any Affiliate
of Seller is in default with respect to any order, writ, injunction, decree,
ruling or decision of any court, commission, board or other Governmental
Authority related to the Acquired Assets.  There are no actions, suits, claims,
investigations or proceedings pending or, to Seller’s Knowledge, threatened,
against Seller or any Affiliate of Seller related to the Acquired Assets that
would reasonably be expected to result, either in any individual case or in the
aggregate, in a Material Adverse Effect or affect the rights of Buyer in the
Acquired Assets or the ability of Buyer to manufacture, distribute, sell or
otherwise dispose of the Device.  The foregoing sentences include, without
limiting their generality, actions pending or, to Seller’s Knowledge, threatened
against Seller involving the employment (prior or present) of any of Seller’s
officers’ or employees’ use of any information or techniques related to the
Acquired Assets allegedly proprietary to such officer or employee.

(k)Product Warranty. 

(i)All units of the Device have been manufactured, sold and delivered in
conformity with all applicable Laws of all Governmental Authorities applicable
to the Business or with respect to jurisdictions in which the Device is
manufactured, marketed or sold.  Except as set forth in Section 3(k) of the
Disclosure Letter, Seller has no knowledge of any product failure, recall, or
injury-causing event relating to the Device, whether related to Seller or any of
its Affiliates.

(ii)Seller has furnished or made available to Buyer complete and correct copies
of the terms and conditions of sale for the Device (containing applicable
guaranty, warranty and indemnity provisions). 

(l)Product Liability.  Except as described in Section 3(l) of the Disclosure
Letter, to Seller’s Knowledge, Seller does not have any Liability arising out of
any injury to individuals as a result of such individuals’ use of any Device as
manufactured, sold or delivered, in each case, by Seller prior to the date
hereof.

(m)Customers and Suppliers.  Section 3(m) of the Disclosure Letter sets forth
(a) the name and net sales of each of the twenty (20) most significant customers
(by revenue) (“Material Customers”) and (b) the name of the twelve  (12) largest
suppliers (by purchases) (“Material Suppliers”) of the Seller and/or its
Affiliates with respect to the Device as of twelve (12)-month period ending
December 31, 2015.  To the Sellers’ knowledge, no Material Customer intends,
anticipates or otherwise expects to stop, materially decrease the volume of, or
change, adjust, alter or otherwise modify in any material manner any of the
terms (whether related to payment, price or otherwise) with respect to
purchasing the Device (whether as a result of the consummation of the
Transactions).  To the Seller’s Knowledge, no Material Supplier is considering
or intends, anticipates or otherwise expects to stop, materially decrease the
volume of, or change, adjust, alter or otherwise modify in any material manner
any of the terms (whether related to payment, price or otherwise) with respect
to supplying materials, products or services to the Seller (whether as a result
of the consummation of the Transactions).





-13-

--------------------------------------------------------------------------------

 

 

(n)[Intentionally omitted]

(o)Financial Statements.  Seller has delivered to Buyer: unaudited financial
information related to the Business for the period ending November 30, 2015 (the
“Financial Information”).  The Financial Information fairly presents the
financial condition of the Business as of the date thereof and for the periods
referred to in such Financial Information.

(p)Taxes.  To the extent that failure to do so would have a Material Adverse
Effect with respect to Seller, Seller has filed or caused to be filed on a
timely basis all Tax Returns that are or were required to be filed by or with
respect to Seller, pursuant to the Laws of each Governmental Authority with
taxing power over it or its assets, except such Taxes, if any, as are set forth
in the Financial Statements and are being contested in good faith and as to
which adequate reserves (determined in accordance with GAAP) have been provided
in the most recent balance sheet included in the Financial Statements.  There
has been no audit, the resolution of which has had or will have, a Material
Adverse Effect with respect to Seller, by the Internal Revenue Service or
relevant state tax authorities of the United States federal or state income, or
state franchise or sales, Tax Returns of Seller.  Seller has not given or been
requested to give waivers or extensions (or is or would be subject to a waiver
or extension given by any other entity) of any statute of limitations relating
to the payment of Taxes of Seller or for which Seller may be liable, to the
extent that the failure to pay such Taxes would have a Material Adverse Effect
with respect to Seller.  The charges, accruals and reserves with respect to
Taxes, including deferred Taxes, on the respective books of Seller are adequate
(determined in accordance with GAAP) and are at least equal to Seller’s
Liability for Taxes, to the extent that the failure to pay such Taxes would have
a Material Adverse Effect with respect to Seller.  There exists no material
proposed tax assessment against Seller except as disclosed in the Financial
Statements.  To the extent that failure to do so would have a Material Adverse
Effect with respect to Seller, all Taxes that Seller is or was required by law
to withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Authority or other
Person.  All Tax Returns filed by or on behalf of Seller are true, correct and
complete, to the extent that failure to do so would have a Material Adverse
Effect with respect to Seller.  Seller has no, and will not have any, Liability
for Taxes of any nature relating to periods prior to the Closing Date, to the
extent that failure to pay such Taxes would have a Material Adverse Effect with
respect to Seller, except as will be reflected in the Financial Statements, and
all such Liability for Taxes reflected in the Financial Statements shall remain
the sole obligation of Seller, except as set forth in Section 7(e) or 10(p) of
this Agreement. 

(q)Bankruptcy.  Neither Seller nor any member of Seller have made any assignment
for the benefit of creditors, filed any petition in bankruptcy, been adjudicated
insolvent or bankrupt, petitioned or applied to any tribunal for any receiver,
conservator or trustee of any of them or any of their property or assets, or
commenced any action or proceeding under any reorganization arrangement,
readjustment of debt, conservation, dissolution or liquidation law or statute or
any jurisdiction; and no such action or proceeding has been commenced or
threatened against Seller by any creditor, claimant, Governmental Authority or
any other Person.





-14-

--------------------------------------------------------------------------------

 

 

(r)FDA and Regulatory Matters.  Except as set forth in Section 3(r) of the
Disclosure Letter, Seller has obtained, or has permitted a designated third
party to obtain, all material applicable approvals, licenses/registrations or
clearances required by a Governmental Authority  (collectively, the “Seller
Approvals”) necessary for the marketing and sale of the Device in the countries
in which Seller sells the Device immediately prior to the Closing Date and all
such Seller Approvals are set forth on Section 3(c) of the Disclosure Letter;
(ii) Seller is in compliance in all material respects with the applicable terms
and conditions of each Seller Approval and with all applicable Laws, including
applicable requirements under the FDCA, as they apply to the Device; and (iii)
Seller is in compliance in all material respects with all applicable Laws
regarding registration, license, and certification for each Seller controlled
site at which the Device is manufactured.

(s)Broker Fees.  Seller does not have any Liability or obligation to pay any
fees or commissions to any broker, finder, agent or investment banker with
respect to the Transactions.

4.Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as follows:

(a)Organization of Buyer.  Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Utah.

(b)Authorization of Transaction.  Buyer has full corporate power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party and to perform its obligations hereunder and
thereunder.  This Agreement and the other Transaction Documents to which Buyer
is a party, assuming the due authorization, execution and delivery hereof and
thereof by Seller and any other parties hereto and thereto, constitute the valid
and legally binding obligation of Buyer, enforceable against Buyer in accordance
with their terms and conditions, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting or relating to the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

(c)Non-contravention.  Neither the execution and the delivery of this Agreement
or the other Transaction Documents to which Buyer is a party, nor the
consummation of the Transactions, will (i) violate any Law or other restriction
of any Governmental Authority to which Buyer is subject or any provision of its
charter or bylaws (or any other governance document) or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which Buyer is a party or by which it is bound or to
which any of its assets is subject.

(d)Brokers’ Fees.  Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, agent or investment banker with respect to
the Transactions.

(e)Sophisticated Buyer.  Buyer is an informed and sophisticated buyer and
possesses such knowledge and experience in financial and business matters that
it is capable of



-15-

--------------------------------------------------------------------------------

 

 

evaluating the merits and risks of the acquisition of the Acquired Assets and
the Device and the assumption of the Assumed Liabilities.  Buyer has undertaken
such investigation as it deems necessary or appropriate to enable it to make an
informed and intelligent decision with regard to this Agreement and the
Transactions including a complete review of the Acquired Contracts.

5.[Intentionally Omitted]. 

6.[Intentionally Omitted]. 

7.Post-Closing Covenants.  The Parties agree as follows with respect to the
period following the Closing, effective upon the Closing:

(a)General.  In case within three (3) years after the Closing any further action
is necessary or desirable to carry out the purposes of the Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as the other Party reasonably may
request, all at the sole cost and expense of the requesting Party.

(b)Reimbursement Obligation.  Buyer will reimburse Seller for reasonable
attorneys’ fees and expenses incurred by Seller to complete the patent
prosecution and maintenance requests described in Schedule 7(b).

(c)Non-Competition. 

(i)Seller agrees and acknowledges that it is familiar with the trade secrets and
other information of a confidential or proprietary nature related to the
Acquired Assets.  Seller also agrees and acknowledges that Buyer would be
irreparably damaged if Seller or any of its subsidiaries were to provide
services or operations in competition with the Device or the Business of Buyer
with respect to the sale, distribution or manufacture of a product which is
competitive with the Device and that any such competition would result in a
significant loss of goodwill by Buyer.  Seller further agrees and acknowledges
that (A) the covenants and agreements set forth in this Section 7(c) were a
material inducement to Buyer to enter into this Agreement and to perform its
obligations hereunder, and that Buyer would not obtain the benefit of the
bargain set forth in this Agreement as specifically negotiated by the parties
hereto if Seller breached any of the provisions of this Section 7(c), and (B) in
order to assure Buyer that the Device will retain its value, it is necessary
that Seller and its subsidiaries undertake not to utilize their special
knowledge of the sale, distribution or manufacture of the Device, or their
relationship with clients or customers to compete with Buyer with respect to the
Device, in each case during the Restricted Period.

(ii)Therefore, in further consideration of the amounts to be paid hereunder in
exchange for the Acquired Assets, Seller agrees that from and after the date of
this Agreement and continuing for five (5) years from such date (the “Restricted
Period”), it will not, and will cause each of its subsidiaries not to, directly
or indirectly, either for itself or through any other Person, compete anywhere
within the entire world in any business directly competitive with the Device.





-16-

--------------------------------------------------------------------------------

 

 

(iii)Without limiting the generality of the provisions of Section 7(c)(ii),
Seller hereby agrees that during the Restricted Period, Seller will not,
directly or indirectly, without Buyer’s prior written consent, (A) solicit or
otherwise deal with any clients, purchasers or suppliers of Buyer, in each case,
in any manner designed to  take business away from Buyer with respect to the
Device.

(iv)Seller acknowledges and agrees that during the Restricted Period the
territorial, time and scope limitations set forth in this Section 7(c) are
reasonable and are properly required to protect Buyer’s substantial investment
hereunder and for the protection of Buyer’s legitimate interest in client
relationships, goodwill and trade secrets related to the Device, and that such
limitations would not impose any undue burden upon Seller.  In the event that
any such territorial, time or scope limitation is deemed to be invalid,
prohibited or unenforceable by a court of competent jurisdiction, Seller agrees,
and Seller submits, to the reduction of any or all of said territorial, time or
scope limitations to such an area, period or scope as said court will deem
reasonable or enforceable under the circumstances.  If such partial enforcement
is not possible in such jurisdiction, the provision will be deemed severed as to
such jurisdiction, and the remaining provisions of this Agreement will remain in
full force and effect.

(v)Seller acknowledges and agrees that in the event of Seller’s or any of its
subsidiaries’ actual or threatened breach of any of the provisions contained in
this Section 7(c), Buyer will have no adequate remedy at law.  Seller
accordingly agrees that in the event of any actual or threatened breach of any
of the provisions contained in this Section 7(c), Buyer will be entitled to the
following rights and remedies, without the need of posting bond or proving
actual damages, each of which rights and remedies will be independent of the
others and severally enforceable: (A) such injunctive and other equitable relief
as may be deemed necessary or appropriate by a court of competent jurisdiction;
and (B) the right and remedy to require Seller to account for and pay over to
Buyer any profits, monies, accruals, increments or other benefits derived or
received by such Seller as the result of any transactions or conduct
constituting a breach of any of the provisions contained in this
Section 7(c).  Nothing contained herein will be construed as prohibiting Buyer
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages that it is able to prove.

(vi)Notwithstanding anything in this Section 7(c) to the contrary, nothing in
this Agreement shall impose any obligation on a Person who acquires control of
Seller, unless such acquisition is consummated primarily for the purpose of
avoiding the obligations under this Section 7(c).

(d)Transfer of Assets.  The Parties agree to the following with respect to the
delivery to Buyer of the Acquired Assets:

(i)Delivery of Items; Training.  Commencing as soon after the execution of this
Agreement as reasonable practicable and continuing until the expiration of the
term of the Transition Supply Agreement (the “Transfer of Assets Support
Period”), Seller shall provide to Buyer the following Transfer of Assets
Support:





-17-

--------------------------------------------------------------------------------

 

 

(A)Manufacturing Operator Training: Training at Seller’s facilities in Georgia
for up to four (4) Buyer manufacturing operators and one (1) Supervisor/Lead
(“Buyer manufacturing trainees”) per month. To the extent reasonably required
and requested in writing by Buyer with seven (7) calendar days advance notice,
Seller shall also provide up to forty (40) hours of manufacturing operator
training at Buyer’s facilities. 

(B)Quality and Inspection Training: Training at Seller’s facilities in Georgia
for up to two (2) Buyer quality and inspection personnel (“Buyer quality and
inspection trainees”) per month. To the extent reasonably required and requested
in writing by Buyer with seven (7) calendar days advance notice, Seller shall
also provide up to forty (40) hours of quality and inspection training at
Buyer’s facilities. 

(C)Engineering:  Up to eighty (80) hours of engineering, one hundred (100) hours
of research and development (inclusive of validation support), sixty (60) hours
Purchasing, sixty (60) hours of operations and sixty (60) hours of Quality
Control and forty (40) hours of Quality Assurance and Regulatory Systems support
by Seller’s employees at Buyer’s facilities located in South Jordan, Utah or at
such other location as mutually acceptable to Buyer and Seller to assist the
Buyer in establishing its own manufacturing operations, research and development
capabilities and quality systems and regulatory assurance program for the
Device. In connection with the foregoing, Sellers agrees to use commercially
reasonable efforts, as reasonably requested by Buyer, to train Buyer’s personnel
on manufacturing, component or raw materials acquisition, manufacturing product,
WIP Inspection, sterilizing, and inspecting the Device, as well as on current
research and development activities and the establishment of an effective
quality systems and regulatory assurance program to support the Device.

(D)Sales and Marketing Support: Up to forty (40) hours of sales and marketing
support by Seller’s employees at or from Seller’s facilities in Georgia, to
assist Buyer in developing its own marketing program and materials for the
Device and to assist Buyer in the transition of Device customers from Seller to
Buyer, as well as to train Buyer’s employees on the sale of the Device.  Upon
mutual agreement of the Parties, Seller’s employees may travel to locations
other than Seller’s Georgia facilities to provide Buyer with such sales and
marketing support.

(E)Other Training or Support:  Upon seven (7) calendar days advance written
request from Buyer, Seller agrees to make its then current personnel that are
experienced and knowledgeable about the Device reasonably available at Seller’s
facilities in Georgia to Buyer to provide such other training or support to
Buyer as Buyer may reasonably request, up to, inclusive of the training or
support provided under other paragraphs of this Article 7(d), a maximum of five
hundred (500) hours of Transfer of Asset Support by Seller.

(ii)Reimbursement of Seller’s Costs and Expenses:   To the extent Seller
provides training or support to Buyer’s employees at Seller’s facilities in
Georgia, Buyer shall bear any travel, hotel and other expenses for Buyer’s
employees, as well as any out-of-pocket expenses incurred by Seller associated
with such training or support. To the extent Seller’s employees provide training
or support to Buyer at locations other than Seller’s facilities, including at
Buyer’s main



-18-

--------------------------------------------------------------------------------

 

 

headquarters at South Jordan, Utah, Buyer agrees to reimburse Seller for all
travel, hotel and other expenses for such Seller’s employees to provide
associated with providing such training or support.

(iii)Transfer of Acquired Assets:   Except as otherwise provided in this
Agreement, immediately following the Closing (and subsequently to the extent
Acquired Assets have not been physically transferred to Buyer), Buyer and Seller
shall use commercially reasonable efforts to physically transfer the Acquired
Assets from Seller to Buyer, on reasonable timing considerations for both
Parties, and subject to Buyer’s reasonable discretion as to when such transfer
shall occur. 

(e)Tax Periods.  Subject to Section 10(p): (i) Seller shall bear and pay when
due, or otherwise indemnify and reimburse Buyer for, all Taxes related to the
Acquired Assets or Business that are allocable to taxable years or other periods
ending on or prior to the Closing Date (and in the case of any taxable year
beginning before but ending after the Closing Date, Taxes that are allocable to
the portion of such taxable year or period ending on the Closing Date),
including income and excise Taxes on Seller resulting from the sale of the
Acquired Assets; and (ii) Buyer shall bear and pay when due, or otherwise
indemnify and reimburse Seller for, for all Taxes related to the Acquired Assets
or Business that are allocable to taxable years or other periods beginning after
the Closing Date (and in the case of any taxable year beginning before but
ending after the Closing Date, Taxes that are allocable to the portion of such
taxable year or period beginning after the Closing Date). With respect to any
taxable period that begins before but ends after the Closing Date, Taxes for
such straddle period shall be allocated between the portion of the period ending
on the Closing Date and the portion of period beginning after the Closing Date
based on an interim closing of the books as of the of the Closing Date. 

(f)Supply.  Through December 31, 2016, Buyer shall continue to supply Devices to
distributors and customers of Seller in compliance in all material respects with
the terms and conditions Seller, immediately prior to the Closing, supplied such
Devices to such distributors and customers of Seller; provided that Seller has
provided to Buyer a copy of such terms and conditions. 

(g)Records.  Upon Buyer’s reasonable request, Seller shall deliver accurate
copies of records in Seller’s possession or control maintained by Seller with
respect to Seller’s operation of the Business prior to the Closing Date if and
to the extent Seller created or used such records exclusively with respect to
the Device prior to the Closing Date. 

8.Remedies for Breaches of this Agreement. 

(a)Survival of Representations and Warranties.  All of Seller’s representations
and warranties contained in Section 3 of this Agreement shall survive the
Closing (even if Buyer knew or had reason to know of any misrepresentation or
breach of warranty at the time of Closing) and continue in full force and effect
for a period of one year thereafter, except that Seller’s representations and
warranties contained in Sections 3(a),  3(b),  3(d),  3(g) and 3(p) of this
Agreement (collectively, the “Fundamental Representations”) shall survive the
Closing and continue in full force and effect until the expiration of the
applicable statutes of limitations periods;  provided,  however, that the
representations and warranties contained in Section 3(g) shall continue in full
force



-19-

--------------------------------------------------------------------------------

 

 

and effect for a period of four years after the Closing.   The Seller’s
representations and warranties shall terminate upon the expiration of the
applicable survival period described in this Section 8(a).  All of Buyer’s
representations and warranties contained in Section 4 of this Agreement shall
survive the Closing (even if Seller knew or had reason to know of any
misrepresentation or breach of warranty at the time of Closing) and continue in
full force and effect for a period of one year thereafter, at which point such
representations and warranties shall terminate.  The Parties’ covenants shall
survive the Closing, except to the extent specified otherwise in this Agreement.

(b)Indemnification Provisions for Benefit of Buyer and Seller. 

(i)In the event that Seller has breached  any of its representations and
warranties contained in Section 3 of this Agreement or any of its covenants or
agreements contained in this Agreement (including the post-closing covenants set
forth in Section 7), and, provided that Buyer makes a written claim for
indemnification against Seller pursuant to Section 8(c) below within such
survival period, then Seller agrees to indemnify Buyer and its Affiliates and
their respective officers, directors, employees and agents (collectively, the
“Buyer Indemnitees”) from and against the entirety of any Adverse Consequences
the Buyer Indemnitees may suffer through and after the date of the claim for
indemnification (including, with respect to Indemnification Claims asserted
pursuant to Section 8 prior to the end of the applicable survival period, any
Adverse Consequences Buyer Indemnitees may suffer after the end of any
applicable survival period), in each case resulting from, arising out of, or
caused by, such breach.

(ii)From and after the Closing, and without giving effect to any limitations set
forth in Section 8(e) hereof (except with respect to Section 8(b)(ii)(B), which
shall be subject to such limitations), Seller agrees to indemnify Buyer
Indemnities from and against the entirety of any and all damages, dues,
penalties, fines, costs, reasonable amounts paid in settlement, obligations,
taxes, Encumbrances, losses or fees, together with all reasonable expenses and
fees, including court costs and attorneys’ fees and expenses, including those
arising out of any actions, suits, proceedings, hearings, official inquiries,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees or rulings, in each case arising out of, resulting from, or
caused by:

(A)Any amounts owing pursuant to the payment obligations set forth in the
Agreement and Plan of Merger, dated as of May 14, 2012 by and among Seller, CL
Crown, Inc., Hemosphere, Inc. and Mitchell Dann.

(B)a personal injury to the extent such personal injury is caused solely by a
manufacturing defect in or a design defect in a Device manufactured by Seller
prior to the Closing Date or is caused solely by a failure to warn in the
printed Instructions for Use (“IFU”) included by Seller on, or in, the package
containing, a Device manufactured by Seller prior to the Closing Date.

(iii)In the event that Buyer has breached any of its representations or
warranties contained in Section 4 of this Agreement or any of its covenants or
agreements contained in this Agreement, and provided that Seller makes a written
claim for indemnification pursuant to



-20-

--------------------------------------------------------------------------------

 

 

Section 8(c) below within such survival period, then Buyer agrees to indemnify
Seller and its Affiliates, managers, members, employees and agents
(collectively, the “Seller Indemnitees”) from and against the entirety of any
Adverse Consequences Seller Indemnitees may suffer through and after the date of
the claim for indemnification (including, with respect to Indemnification Claims
asserted pursuant to Section 8 prior to the end of the applicable survival
period, any Adverse Consequences Seller Indemnitees may suffer after the end of
any applicable survival period) , in each case arising out of, resulting from,
or caused by, such breach. 

(iv)From and after the Closing, and subject to the limitations set forth in
Section 8(e) hereof, Buyer agrees to indemnify Seller Indemnities from and
against the entirety of any and all damages, dues, penalties, fines, costs,
reasonable amounts paid in settlement, obligations, taxes, Encumbrances, losses
or fees, together with all reasonable expenses and fees, including court costs
and attorneys’ fees and expenses, including those arising out of any actions,
suits, proceedings, hearings, official inquiries, investigations, charges,
complaints, claims, demands, injunctions, judgments, orders, decrees or rulings,
in each case arising out of, resulting from, or caused by a personal injury to
the extent such personal injury is caused solely by a manufacturing defect in or
design defect in a Device manufactured by Buyer after the Closing Date or is
caused solely by a failure to warn in the IFU included by Buyer on, or in, the
package containing, a Device manufactured by Buyer after the Closing Date.

(v)If both Seller and Buyer breach a covenant, representation or warranty in
connection with a single claim for indemnification by a Third Party, then the
obligations of (i) and (iii) will apply, but the Adverse Consequences of
indemnifying the other Party pursuant to this Section 8 will be offset against
the Adverse Consequences of such breach for each Party.

(c)Matters Involving Third Parties. 

(i)If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which gives rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that as long as the notice of such
indemnification claim to the Indemnifying Party is made prior to the expiration
of the survival period pursuant to Section 8(a), no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is actually prejudiced.

(ii)Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 15 business days after the Indemnified Party
has given notice of the Third Party Claim of its intention to contest the Third
Party Claim (it being understood that the Indemnifying Party may reserve its
rights as to whether or not it in fact is liable to indemnify the Indemnified
Party), (B) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations hereunder (including the payment in



-21-

--------------------------------------------------------------------------------

 

 

cash of all fees and costs associated with such defense), (C) the Third Party
Claim involves only money damages and does not seek an injunction or other
equitable relief, (D) settlement of, or an adverse judgment with respect to, the
Third Party Claim is not, in the good faith judgment of the Indemnified Party,
likely to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party, and (E) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently.  If
a Third Party Claim involves entitles both Parties or their indemnitees to
indemnification, then the Party reasonably likely to have the more costly
indemnification obligation pursuant to Section 8 shall be deemed to be the
Indemnifying Party for purposes of the defense of such Third Party Claim.

(iii)So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 8(c)(ii) above, (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably), unless the following shall apply (in
which case the Indemnifying Party may settle and compromise such Third Party
Claim without the prior written consent of the Indemnified Party): (x) there is
no finding or admission of any violation of Law or any violation of the rights
of any person and no effect on any other claims that may be made against the
Indemnified Party; and (y) the sole relief provided is monetary damages that are
paid in full in cash by the Indemnifying Party.  If the Indemnified Party fails
to consent to any settlement or compromise offer, the Indemnifying Party may
continue to contest such Third Party Claim and, in such event, (subject always
to Section 8(b)(i)) the maximum liability of the Indemnifying Party for such
Third Party Claim shall not exceed such settlement or compromise offer.

(iv)In the event any of the conditions in Section 8(c)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith), (B) the Indemnifying Party will
reimburse the Indemnified Party (with cash) promptly and periodically for its
reasonable costs of defending against the Third Party Claim (including
reasonable attorneys’ fees and expenses), and (C) the Indemnifying Party will
remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, or caused by the Third Party Claim
to the fullest extent provided in this Section 8.

(d)Characterization of Payments.  All indemnification payments under this
Section 8 shall be deemed adjustments to the Purchase Price.

(e)Limitations.  Notwithstanding anything contained herein to the contrary, no
party to this Agreement shall be liable to any other party for consequential,
special, exemplary, or



-22-

--------------------------------------------------------------------------------

 

 

punitive damages; provided,  however, that an Indemnifying Party under this
Agreement shall be liable to an Indemnified Party under this Agreement for all
Third Party Claim amounts that include any of the foregoing types of
damages.  All indemnification payments payable hereunder shall be reduced by the
amount of insurance proceeds received by the Indemnified Party as a result of
the Adverse Consequences for which the Indemnified Party is seeking
indemnification.  Each party agrees to use reasonable commercial efforts to
realize such insurance benefits.  The maximum aggregate indemnification
obligation of any Party with respect to any and all claims under this Agreement
or pursuant to the Transactions shall be capped at and shall not exceed
$18,500,000 (taking into account all indemnification payments previously made by
such Party), except that indemnification obligations solely pursuant to Section
8(b)(ii)(A) shall not be limited by this provision.  Unless total Adverse
Consequences for which a Party is entitled to indemnification pursuant to
Section 8 exceed $185,000, such Party shall not be entitled to indemnification
for such Adverse Consequences, except that indemnification obligations solely
pursuant to Section 8(b)(ii)(B) shall not be limited by this provision.  Each
Party’s indemnification obligation with respect to a representation and warranty
shall terminate upon the expiration and termination of the representation and
warranty pursuant to Section 8(a); provided, however, that if a Party asserts a
claim for indemnification pursuant to Section 8(c) based on a breach of a
representation and warranty in this Agreement prior to the expiration and
termination of such representation or warranty, then with respect to the
representation and warranty upon which such indemnification is based, the
survival period of such representation and warranty shall be extended and shall
not terminate with respect to such indemnification claim only until such claim
is resolved.  The indemnification obligations in Section 8(b)(ii)(B) and (iv)
shall terminate upon the fourth anniversary of the Closing Date; provided,
however, that if a Party asserts a claim for indemnification pursuant to Section
8(c) based on Section 8(b)(ii)(B) or (iv), as applicable, prior to the fourth
anniversary of the Closing Date, then with such indemnification claim, the
survival period of such representation and warranty shall be extended and shall
not terminate with respect to such indemnification claim only until such claim
is resolved.

(f)Escrow Agreement.  During the term of the Escrow Agreement (i.e. the first
anniversary of the Closing unless extended with respect to then pending claims),
the indemnification obligations of Seller pursuant to Section 8 shall be first
satisfied from the Escrow Fund.  Except with respect to (i) a breach by Seller
of any of the Fundamental Representations prior to the expiration of the
survival period with respect to such Fundamental Representation,  Seller’s fraud
and indemnification under Section 8(b)(ii) the Escrow Fund shall be Buyer’s
exclusive remedy for indemnification pursuant to this Agreement.

(g)Exclusive.  The provisions of this Article 8 hereof set forth the exclusive
rights and remedies of Buyer and Seller with respect to matters arising under or
in connection with this Agreement and the Transactions, and such indemnification
remedies are in lieu of all other remedies based upon any other theory, except
with respect to fraud by a Party.

9.[Intentionally Omitted]. 





-23-

--------------------------------------------------------------------------------

 

 

10.Miscellaneous. 

(a)Press Releases and Public Announcements.  Notwithstanding anything to the
contrary in the Mutual Non-Disclosure Agreement between the Parties, Seller may
issue a press release or make any public announcement or comment relating to the
fact of or the subject matter of this Agreement, including filing or furnishing
such information to the Securities and Exchange Commission, NYSE or any other
regulatory body, in each case, without prior written consent of Buyer.

(b)No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns with respect to all rights and obligations of such Parties
hereunder.

(c)Entire Agreement.  Except with respect to the Mutual Non-Disclosure
Agreement, this Agreement and the Transaction Documents (including the
Disclosure Letter) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or
between the Parties, written or oral, to the extent they address the subject
matter hereof.

(d)Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations, in each case, hereunder without the prior
written approval of the other Party.

(e)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.  A facsimile copy of this Agreement or
any counterpart hereto shall be valid as an original.

(f)Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g)Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient or when sent by facsimile followed by delivery by reputable overnight
courier service (charges prepaid), one day after being sent to the recipient by
reputable overnight courier service (charges prepaid) or five (5) days after
being mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Any notice, demand or other communication
hereunder may be given by any other means (including telecopy or electronic
mail), but shall not be deemed to have been duly given unless and until it is
actually received by the intended recipient.  Such notices, demands and other
communications shall be sent to the addresses indicated below:





-24-

--------------------------------------------------------------------------------

 

 

If to Seller:

CryoLife, Inc.

1655 Roberts Blvd., NW

Kennesaw, Georgia 30144 

Facsimile: (770) 426-0031

Attention: Jean F. Holloway, General Counsel

With a copy to:

Wilson Sonsini Goodrich & Rosati,

Professional Corporation

900 S. Capital of Texas Hwy.

Las Cimas IV, Fifth Floor

Austin, Texas 78746

Facsimile: (512) 338-5499

Attention: Paul Tobias

If to Buyer:

Merit Medical Systems, Inc.

1600 West Merit Parkway 

South Jordan, Utah 84095

Facsimile: (801) 253-1600

Attention: Fred P. Lampropoulos, Chairman and CEO

and 

Merit Medical Systems, Inc.

1600 West Merit Parkway 

South Jordan, Utah 84095

Facsimile: (801) 208-4302

Attention: Delos Larson 

With a copy to:

Parr Brown Gee & Loveless

185 S.  State St., Suite 800

Salt Lake City, Utah 84111

Facsimile: (801) 532-7750

Attention: Brian G.  Lloyd, Esq.

or to such other address, to the attention of such other Person and/or with such
other copy or copies as the recipient Party has specified, by prior written
notice to the sending Party.  If any time period for giving notice or taking
action expires on a day which is a Saturday, Sunday or legal holiday in



-25-

--------------------------------------------------------------------------------

 

 

the State of Utah or the State of Georgia (any other day being a “business
day”), such time period shall automatically be extended to the next business day
immediately following such Saturday, Sunday or legal holiday.

(h)Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

(i)Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), in each case,
only by the mutual written consent of Buyer and Seller.  No waiver by any Party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the non-breaching Party, nor shall any such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

(j)Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(k)Expenses.  Except as provided in this Agreement, Buyer and Seller will each
bear its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement, the other Transaction Documents and the
Transactions.

(l)Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean “including without limitation.” The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance.  If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant. 

(m)Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.





-26-

--------------------------------------------------------------------------------

 

 

(n)Specific Performance.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of such provisions and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the Parties and the matter
(subject to the provisions set forth in Section 10(o) below), in addition to the
right to indemnification pursuant to Section 8 and any remedy to which it may be
entitled, at law or in equity, with respect to fraud by the other Party.

(o)Waiver of Trial By Jury.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
OTHER TRANSACTION DOCUMENTS OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT HEREOF OR THEREOF.  EACH PARTY AGREES THAT THIS
SECTION 10(o) IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND EACH OF
THE OTHER TRANSACTION DOCUMENTS AND ACKNOWLEDGES THAT THE OTHER PARTY WOULD NOT
HAVE ENTERED INTO THIS AGREEMENT AND CONSUMMATED THE TRANSACTIONS IF THIS
SECTION 10(o) WERE NOT PART OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.

(p)Transfer Taxes.  All transfer, documentary, sales, use, value-added, goods
and service, stamp, registration and other such Taxes and fees (including
penalties and interest) incurred in connection with this Agreement or the
Transactions shall be paid by the Party against whom the relevant taxing
authority assesses such Tax.  Each of Seller and Buyer, as appropriate, shall,
at its expense, file all necessary tax returns and other documentation with
respect to all such Taxes.

[remainder of page intentionally left blank; signature page follows]

 

-27-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement on as of the date first above written.

 

Buyer:

MERIT MEDICAL SYSTEMS, INC.

 

By:  /s/ Fred P. Lampropoulos

Name: Fred P. Lampropoulos

Title: Chairman and CEO

 

Seller:

 

CRYOLIFE, INC.

 

By:  /s/ J. Patrick Mackin

Name: J. Patrick Mackin

Title: President & Chief Executive Officer

 

 

 



-1-

--------------------------------------------------------------------------------